Exhibit April 30, 2009 ONE YEAR TERM EXTENSION TO THE EMPLOYMENT AGREEMENT OF AUGUST 1, 2004 By and between Siberian Energy Group Inc., a Nevada corporation (the “Company”), and David Zaikin (“Employee”) entered into this 30th day of April, 2009, and made effective as of January 1, 2009. WHEREAS the Company and the Employee previously signed the Employment Agreement, which stated the term of employment to start on August 1, 2004 and to end on December 31, 2008 (the “Agreement”, a copy of which is attached hereto as Exhibit A); AND WHEREAS the Company and the Employee wish to further extend the term of the employment agreement. NOW THEREFORE THIS AGREEMENT WITNESSETH, that the Company and the Employee agree as follows: Point 4 “Term” of the employment Agreement to be revised and the term of the Agreement to be extended until December 31, 2009 (the “Extended Term”). Point 5.1 “Compensation” of the employment Agreement to be revised and annual salary of the Employee to be stated as US$180,000. Point 6 “Stock Option” of the employment Agreement is to be removed and a new Stock Option agreement, attached hereto as Exhibit B, is to be entered into between the Company and the Employee. All other provisions of the Employment Agreement dated August 1, 2004 shall remain in full force and effect until the expiration of the Extended Term. IN WITNESS WHEREOF, the parties have caused this agreement to be executed the day and year first above written. EMPLOYEE COMPANY /s/ David Zaikin /s/ Elena Pochapski David Zaikin, Elena Pochapski, XXXXXXXXXXXXX XXX, CFO XXXXXXXXX, XX,XXX XXX Siberian Energy Group Inc. XXXXXX
